Citation Nr: 1110709	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-37 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Whether the Appellant is a surviving spouse for purposes of establishing basic eligibility to VA death benefits.

2. Entitlement to service connection for the cause of the Veteran's death. 

3. Entitlement to service connection for hypertension and residuals of a cerebrovascular accident for the purpose of accrued benefits.

4. Entitlement to service connection for hearing loss for the purpose of accrued benefits.

5. Entitlement to service connection for tinnitus for the purpose of accrued benefits.

6. Entitlement to service connection for bronchitis for the purpose of accrued benefits.

7. Entitlement to service connection for sinusitis for the purpose of accrued benefits.


8. Entitlement to burial benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Mr. D. 

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Appellant's husband was a Naval Reservist, who served on active duty for training (ACDUTRA) from March 1962 to September 1962, and he died in January 2003.  One of the issues before the Board is the Appellant's marital status at the time of her husband's death. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2003 and in January 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 




In April 2007 and October 2009, the Board remanded the claims for further development.  In light of additional evidence to include the Appellant's testimony in February 2011, further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The death certificate, dated in January 2003, shows that the Appellant's husband was divorced.  In a statement in January 2009, the Appellant indicated that her divorce from her husband may not have been final.  In February 2011, the Appellant testified that she did not have any divorce documents and that she never resided in Nevada, which is where she and her husband filed for divorce.  Therefore for purposes of determining whether the Appellant is a proper claimant, further development is necessary to determine whether the Appellant was legally married to her husband at the time of his death.

Also, the Appellant was not provided with proper notice under The Veterans Claims Assistance Act of 2000 (VCAA) on the claims of service connection for the cause of death and for accrued benefits.    

Lastly, the Appellant in September 2009 indicated that her husband was receiving treatment for various disabilities at the VA medical facility in Sepulveda, California.  Any outstanding records need to be requested.  



Accordingly, the case is REMANDED for the following action:

1. Ask the Appellant to submit documentation of her divorce and her name change.  Also ask the Appellant to document her filing status for either her state or federal tax return in 2002 and in 2003.  

2. Request a copy of a divorce decree from the State of Nevada.  

3. Ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) and for the claims for accrued benefits. 

4. Request VA records from 1995 to 2003 from the VA medical facility in Sepulveda, California.  If no records can be found or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

5. After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.








The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


